                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

COLVISTEC AG, a German corporation,

                  Plaintiff,

v.                                                       Case No: 2:18-cv-783-FtM-38UAM

EQUITECH INT’L CORP and MIP
TECHNOLOGY CORPORATION,

                 Defendants.


                                             ORDER

          This matter comes before the Court upon review of the Motions for Clerk’s Default filed

on April 8, 2019. Docs. 42, 43. For the reasons stated below, the motions are granted.

          On November 26, 2018, Plaintiff filed a Complaint against Defendants alleging claims for

account stated, unjust enrichment and goods sold. Doc. 1. On January 4, 2019 and January 25,

2019, respectively, the Court granted Plaintiff’s motions for entry of a clerk’s default as to

Defendant MIP Technology Corporation (“MIP”) and Defendant Equitech International

Corporation (“Equitech”), finding that service was properly effected on both Defendants and both

Defendants failed to timely serve an answer to the Complaint. Docs. 23, 32. On March 6, 2019,

the Honorable Sheri Polster Chappell denied Plaintiff’s motion for default judgment due to

deficiencies in the Complaint, and gave Plaintiff leave to file an amended complaint to attempt to

cure the deficiencies. Docs. 36, 38; see also Doc. 37. On March 20, 2019, Plaintiff filed an

Amended Complaint against Defendants alleging claims for account stated and unjust enrichment

but dropping the claim for goods sold. Doc. 39. Plaintiff now moves for entry of clerk’s

defaults against Defendants as to the Amended Complaint due to their failure to respond. Docs.

42, 43.
       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, “[w]hen a party against

whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that

failure is shown by affidavit or otherwise, the clerk must enter the party’s default.” Similarly,

Middle District of Florida Local Rule 1.07(b) provides:

       When service of process has been effected but no appearance or response is made
       within the time and manner provided by Rule 12, Fed. R. Civ. P., the party effecting
       service shall promptly apply to the Clerk for entry of default pursuant to Rule 55(a),
       Fed. R. Civ. P.

M.D. Fla. R. 1.07(b). Prior to directing the Clerk to enter a default, the Court must first determine

whether the plaintiff properly effected service of process. United States v. Donald, No. 3:09-cv-

147-J-32HTS, 2009 WL 1810357, at *1 (M.D. Fla. June 24, 2009).

       Under Rule 5 of the Federal Rules of Civil Procedure, service of a pleading is not required

on a party in default unless the pleading asserts a new claim for relief against that party. Fed. R.

Civ. P. 5(a)(2).    Where changes made in an amended complaint are not substantial, the

requirement that a pleading stating a new claim for relief against a party in default must be served

on that party is not applicable. Poitevint v. Dynamic Rec. Srvs., Inc., No. 3:10-cv-700-J-12TEM,

2011 WL 201493, at *1 (M.D. Fla. Jan. 20, 2011) (citing Belkin v. Islamic Republic of Iran, 667

F. Supp. 2d 8, 20 (D.D.C. 2008)); see also Kennedy v. Vercil E. and Helene Senseman LLP, No.

2:16-cv-133-FtM-99CM, 2016 WL 6879250, at *1 (M.D. Fla. Nov. 22, 2016).

       Here, the Court previously found that Defendants were properly served with the Complaint

and directed the entry of clerk’s defaults against both Defendants. Docs. 23, 32. Plaintiff’s

Amended Complaint does not assert new claims against either Defendant, and thus service is not

required under Rule 5.1 See Poitevint, 2011 WL 201493, at *1; Kennedy, 2016 WL 6879250, at


       1
           The undersigned notes that Plaintiff’s counsel has been provided new contact information for
individuals at Defendant Equitech International Corporation, and that out of an abundance of caution
Plaintiff’s counsel mailed and emailed copies of the Amended Complaint to both Defendants. Doc. 42 at


                                                 -2-
*1; Fed. R. Civ. P. 5(a)(2). As Defendants have failed to respond to the Amended Complaint

within the time allotted by Rule 15 of the Federal Rules of Civil Procedure, the undersigned finds

the entry of clerk’s defaults as to the Amended Complaint appropriate against both Defendants.

See Fed. R. Civ. P. 15(a)(3).

       ACCORDINGLY, it is

       ORDERED:

       The Motions for Clerk’s Default (Docs. 42, 43) are GRANTED. The Clerk is directed

to enter Clerk’s Defaults as to the Amended Complaint against Defendants MIP Technology

Corporation and Equitech International Corporation.

       DONE and ORDERED in Fort Myers, Florida on this 9th day of April, 2019.




Copies:
Counsel of record




4; Doc. 43 at 3; see also Docs. 40, 41. However, the Court already previously found service sufficient
upon both Defendants, and service under Rule 4 is not required as to either Defendant since the Amended
Complaint makes no substantial changes and both Defendants were already in default as to the Complaint.
See Docs. 23, 32; Fed. R. Civ. P. 5(a)(2).



                                                 -3-
